Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/830054 filed on 7/15/2022. 
Status of Claims
Claims 1-9, 11-16, and 18-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. New rejections are issued under 35 USC 103. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 12-14 that the claims integrate the abstract idea into a practical application because they disclose a specific and particular implementation, which results in an improved efficiency of using the computer system, like in Core Wireless. Examiner respectfully disagrees. As an initial point, the only additional elements recited in the independent claims are one or more processors, a memory storing instructions, and one or more non-transitory computer-readable storage media embodying instructions. Those additional elements are found only in independent claims 8 and 15. Claim 1 does not recite any additional elements beyond those which are directed to the judicial exception. There is nothing in claim 1 that requires a computer system. The judicial exception and the additional elements of claims 8 and 15 do not require a computing system. A computer environment is merely invoked to apply the judicial exception to a technical environment. 
Applicant argues on p. 14-16 that the claims integrate the abstract idea into a practical application because the features presented in the present claims allow users to "maximize usage of visual gaps between train flow and maintenance windows, which may provide for more efficient maintenance scheduling by reducing idle time on capacity-constrained operating subdivisions," and improve the functionality of current maintenance scheduling systems. Examiner respectfully disagrees. The claims recite an improvement to the abstract idea of maximizing usage of visual gaps between train flow and maintenance windows, however, this is not an improvement that integrates the abstract idea into a practical application.
Applicant argues on p. 16 that the recited rationale for combining Yamada with Villareal is an indication that the Office Action recognizes that the features of the claims intended to be shown in the cited references are improvements to maintenance scheduling interfaces. Examiner respectfully disagrees. Examiner notes that the present claims do not recite any interfaces.

Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Lambert reference.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-16, and 18-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system, non-transitory computer readable storage media). Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a process (reciting a “method”). Claims 8-14 are directed toward the statutory category of a machine (reciting a “system”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable storage media”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting generating a first visual representation of a location of a railroad station in relation to a railroad track; receiving a request for a first maintenance window; determining that the first maintenance window is associated with the railroad station; determining a first time period; and generating a second visual representation of information associated with the railroad station covering the first time period, wherein the information comprises: an indication of a time that a train is scheduled to cross the railroad station during the time period; an indication of a time duration for a second maintenance window that has been scheduled to occur during the first time period; compiling the first visual representation and the second visual representation into a single visual representation indicating a traffic gap within the first time period, the traffic gap representing a duration of time uninterrupted by a train scheduled to cross the railroad station or another maintenance window; and providing a control element on the single visual representation to enable scheduling the first maintenance window within the traffic gap / based on the determining that that the requested time duration for the first maintenance window conflicts with the time that the train is scheduled to cross the railroad station during the first time period; and determining, based on the second visual representation, that a requested time duration for the first maintenance window conflicts with the time that the train is scheduled to cross the railroad station during the first time period (Claims 8, 15). The claims are considered abstract because these steps recite mental processes including concepts performed in the human mind (including an observation, evaluation, judgement, opinion). The claimed steps to generate visual representations of information associated with a railroad station and a railroad track is a process that under its broadest reasonable interpretation covers performance of the limitations in the mind or with a pen and paper but for the recitation of generic computer components.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as one or more processors and a memory storing instructions that, when executed by the one or more processors) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9, 11-14, 16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 18-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Yamada, US Publication No. 20160292627, IDS cite no. 1, hereinafter Yamada, in view of
Villareal Antelo et al, US Publication No. 20030236598 A1, hereinafter Villareal in further view of
Lambert et al, Microsoft Outlook, 2013. As per,

Claims 1, 8, 15
Yamada teaches
A method, comprising: / 
A system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: /
One or more non-transitory computer-readable storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: (Yamada [0107])
generating a first visual representation of a location of a railroad station in relation to a railroad track; (Yamada fig. 2 noting the route 203 and stations 204 and 205)
receiving a request for a first maintenance window; (Yamada [0034] “The maintenance necessary target extraction unit 50 extracts devices or components that meet an inspection deadline within a predetermined period from the inspection target priority DB 102;” [0102])
determining that the first maintenance window is associated with the railroad station; (Yamada [0060] “In a case where there are devices or components which meet an inspection deadline within a predetermined period, among the devices or components provided in the segment in which the maintenance operation, can be executed in the operation mode, a message such as "there are devices requiring maintenance" for attracting attention may be displayed in the area 208.”)
determining a first time period; (Yamada [0053] “the operation mode candidate display screen 201 is a screen displayed on the display if the user designates a condition such as an operation segment of a vehicle, an operation date”)
generating a second visual representation of information associated with the railroad station covering the first time period, wherein the information comprises: […] (Yamada fig. 3)
[…]
[…];
[…] 
and determining, based on the second visual representation, that a requested time duration for the first maintenance window conflicts with the time that the train is scheduled to cross the railroad station during the first time period. (Claims 8/15)  (Yamada [0066] “The user distinguishes between the operation mode including the segment in which the maintenance operation can be executed and the operation mode not including the segment in which the maintenance operation can be executed by referring to the operation mode candidate display screen 201 shown in FIG. 2”) 
Yamada does not explicitly teach
[…] an indication of a time that a train is scheduled to cross the railroad station during the time period;
and an indication of a time duration for a second maintenance window that has been scheduled to occur during the first time period;
compiling the first visual representation and the second visual representation into a single visual representation indicating a traffic gap within the first time period, the traffic gap representing a duration of time uninterrupted by a train scheduled to cross the railroad station or another maintenance window;
and providing a control element on the single visual representation to enable scheduling the first maintenance window within the traffic gap / based on the determining that that the requested time duration for the first maintenance window conflicts with the time that the train is scheduled to cross the railroad station during the first time period. (Claim 1 / Claims 8, 15)
Villareal however in the analogous art of maintenance management teaches
[…] an indication of a time that a train is scheduled to cross the railroad station during the time period; (Villareal fig. 1 noting the train graph; [0018] “The data base includes train schedules and corresponding railroad panels generated and entered into the system by planners for real time display on monitors and use by dispatchers. The current position of each train, as communicated to the control center, is compared to its planned schedule online to provide immediate information to the dispatcher”)
[…] that the train is scheduled to cross the railroad station during the first time period. (Villareal fig. 1 noting the train graph; [0018] “The data base includes train schedules and corresponding railroad panels generated and entered into the system by planners for real time display on monitors and use by dispatchers. The current position of each train, as communicated to the control center, is compared to its planned schedule online to provide immediate information to the dispatcher”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Yamada’s maintenance scheduling interfaces to include an indication of when a train is scheduled to cross a railroad station in view of Villareal in an effort to optimize the overall railway system according to operating constraints (see Villareal ¶ [0020] & MPEP 2143G).
Lambert however in the analogous art of scheduling teaches
and an indication of a time duration for a second maintenance window that has been scheduled to occur during the first time period;  (Lambert p.183 noting the start time and end time of the task indicative of the time duration)
compiling the first visual representation and the second visual representation into a single visual representation indicating a traffic gap within the first time period, the traffic gap representing a duration of time uninterrupted by a train scheduled to cross the railroad station or another maintenance window; (Lambert p. 183 noting the availability indicated between at least 12:30-2:00) 
and providing a control element on the single visual representation to enable scheduling the first maintenance window within the traffic gap / based on the determining that that the requested time duration for the first maintenance window conflicts with the time […]. (Claim 1 / Claims 8, 15) (Lambert p. 183 noting the Send button to schedule the task for the available time)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Yamada’s maintenance scheduling interfaces and Villareal’s train schedule to include indicating availability and providing control to schedule a task during the availability in view of Lambert in an effort to resolve conflicting appointments (see Lambert p.184 & MPEP 2143G).
Claims 2, 9, 16
Yamada teaches
wherein the request for the first maintenance window comprises: a name of a maintenance crew; (Yamada fig. 3 noting PS01, SS-01, PS02, PS03 representative of a maintenance crew name)
[…] 
and a maintenance description.  (Yamada fig. 3 noting the Power Rail cleaning representative of a maintenance description)
Yamada / Villareal do not explicitly teach
the requested time duration for the first maintenance window; 
Lambert however in the analogous art of scheduling teaches
the requested time duration for the first maintenance window; (Lambert p.183 noting the start time and end time of the task indicative of the time duration)
The rationales to modify/combine the teachings of Yamada / Villareal with/and the teachings of Lambert are presented in the examining of claims 1, 8, 15 and incorporated herein.
Claim 3
Yamada teaches
further comprising scheduling the first maintenance window within the first time period based on the second visual representation.  (Yamada fig. 3, noting column 317 to select the maintenance)
Claims 4, 11, 18
Yamada teaches
selecting a second time period. (Yamada [0066] “the user can execute the maintenance operation which has been executed in the night when high cost is needed in the daytime.”)
Claims 5, 12, 19 
Yamada teaches
further comprising: determining, based on the second visual representation, that a time duration for the first maintenance window conflicts with the time duration of the second maintenance window during the first time period; (Yamada [0066] “The user distinguishes between the operation mode including the segment in which the maintenance operation can be executed and the operation mode not including the segment in which the maintenance operation can be executed by referring to the operation mode candidate display screen 201 shown in FIG. 2, and can select the operation mode in which the maintenance can be executed while securing the required transportation quantity.”)
and selecting a second time period.  (Yamada [0066] “the user can execute the maintenance operation which has been executed in the night when high cost is needed in the daytime.”)
Claims 6, 13, 20
Yamada teaches
further comprising: generating, in the first visual representation, locations for a plurality of railroad stations in relation to a plurality of railroad tracks; (Yamada fig. 2 noting the multiple routes 206 and stations 204 and 205)
determining that the request for the first maintenance window is associated with a subset of the plurality of railroad stations; (Yamada [0017] “the output unit may perform display such that an operation route and a maintenance segment are different for an operation mode selected from the candidates of the operation mode”)
and generating, in the second visual representation, information associated with the subset of the plurality of railroad stations.  (Yamada fig. 3 noting the information shown for the railroad stations)
Claims 7, 14
Yamada teaches
further comprising: generating a map view that displays the first maintenance window; (Yamada fig. 3)
and generating a calendar that displays a date and a time duration for the first maintenance window.  (Yamada fig. 3, noting the time required; fig. 5 noting the date and calendar view)
  

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140365260 A1; Cardenas et al, An autonomous system for maintenance scheduling data-rich complex infrastructure: Fusing the railways’ condition, planning and cost, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624